         Case 20-32100 Document 56 Filed in TXSB on 01/07/21 Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                 §
                                       §
NELSON RICHARD                         §              CASE NO. 20-32100-H2
                                       §
DEBTOR                                 §              CHAPTER 13

                          DEBTOR’S WITNESS & EXHIBIT LIST

 WITNESSES:
 1) Nelson Richard                              Judge: David Jones
                                                Hearing Date: January 11, 2021
                                                Hearing Time: 11:00 am
                                                Party’s Name: Nelson Richard
                                                Attorney for Debtors- Brendon Singh
                                                Nature of Proceeding(s):
                                                    1. Objection to Claim 5 by Internal
                                                        Revenue Service

 Ex.     Description                  Offered     Objection    Admitted/Not        Disposition
 #
 1       2017 Taxes
 2       2018 Taxes
 2       2019 Taxes

Dated: January 07, 2021
                                        Respectfully submitted,

                                           TRAN SINGH LLP

                                        By:/s/Brendon Singh
                                        Susan Tran | TBN: 24075648
                                        Brendon Singh | TBN: 24075646
                                        Briana Head | TBN: 24114958
                                        1010 Lamar, Suite 1160
                                        Houston TX 77002
                                        Ph: (832) 975-7300
                                        Fax: (832) 975-7301
                                        BSingh@ts-llp.com

                                       ATTORNEYS FOR DEBTOR
                                       NELSON RICHARD
